Not For Publication in West's Federal Reporter
              Citation Limited Pursuant to 1st Cir. Loc. R. 32.3

          United States Court of Appeals
                       For the First Circuit


No. 02-2624

                     UNITED STATES OF AMERICA,

                                Appellee,

                                     v.

                           ANDRE D. TUCKER,

                        Defendant, Appellant.



          APPEAL FROM THE UNITED STATES DISTRICT COURT

                 FOR THE DISTRICT OF RHODE ISLAND

          [Hon. Ernest C. Torres, U.S. District Judge]


                                  Before

                    Torruella, Circuit Judge,
                   Stahl, Senior Circuit Judge,
                    and Lynch, Circuit Judge.


     David A.F. Lewis on brief for appellant.
     Donald C. Lockhart and Gerard B. Sullivan, Assistant United
States Attorneys, and Craig N. Moore, United States Attorney, on
brief for appellee.



                              July 9, 2004



                                    -1-
           Per     Curiam.        Defendant-appellant     Andre    D.   Tucker

("Tucker") appeals the sentence imposed by the district court

challenging the two-level enhancement under U.S.S.G. § 2D1.1(b)(1)

for possession of a firearm.          We affirm.

           Tucker was arrested at his apartment on February 3,

2000.1   Agents found a loaded .380 semiautomatic pistol with an

obliterated serial number and $2,590.00 in cash in Tucker's bedroom

and 78.13 grams of crack cocaine in a locked case in the basement

of Tucker's building. Two other tenants lived in Tucker's building

in separate apartments; all had access to the basement.

           Pursuant to a written plea agreement, Tucker pleaded

guilty to a 10-count information.            Count Ten charged Tucker with

possession of a firearm in furtherance of a drug trafficking crime,

in   violation    of   18    U.S.C.   §   924(c).2   At   Tucker's      initial

sentencing hearing, the district court determined that Tucker's

base offense level was 32, with a four-level leader/organizer

enhancement      pursuant    to   U.S.S.G.   §   3B1.1   and   a   three-level


1
   The arrest occurred after Tucker and several co-conspirators
made cocaine sales to an undercover officer and an informant
between June and August 1999.
2
   Count One charged Tucker with conspiracy to distribute cocaine
and cocaine base in violation of 21 U.S.C. § 846.      Counts Two
through Seven charged Tucker with distribution of cocaine and
cocaine base, in violation of 21 U.S.C. § 841(a)(1) and 18 U.S.C.
§ 2. Count Eight charged Tucker with possession of cocaine base
with intent to distribute, in violation of 21 U.S.C. § 841(a)(1)
and 18 U.S.C. § 2. Count Nine charged Tucker with possession of a
firearm by a convicted felon, in violation of 18 U.S.C. § 922
(g)(1).

                                       -2-
reduction for acceptance of responsibility pursuant to U.S.S.G.

§ 3E1.1.     Accordingly, the district court found Tucker's total

offense level to be 33 and designated a criminal history category

of V, yielding a guideline range of 210 to 266 months.      The court

sentenced Tucker to 230 months imprisonment on Counts One through

Eight, to be served concurrently, 120 months imprisonment on Count

Nine, to be served concurrently with the sentences for Counts One

through Eight, and 60 months imprisonment for Count Ten, to run

consecutive to the other sentences.

           Tucker appealed, arguing that his convictions on Counts

Eight and Ten should be vacated due to errors during the plea

colloquy. The government conceded that its recitation of the facts

in support of the § 924(c) charge was deficient under Fed. R. Crim.

P. 11(f), primarily because it had stated that the cocaine was

discovered    in   Tucker's   bedroom.   This   court   accepted   the

government's concession, vacated Tucker's conviction on Count Ten,

and remanded the case for further proceedings.     See United States

v. Tucker, No. 00-2192 (1st Cir. Apr. 1, 2002).

           The government declined to prosecute the § 924(c) count

after remand.      At the re-sentencing hearing, the district court

determined that Tucker's base offense level was 32, with a four-

level leader/organizer enhancement, a two-level enhancement for

possession of a firearm under U.S.S.G. § 2D1.1(b)(1), and a three-

level reduction for acceptance of responsibility.       Tucker did not


                                  -3-
object to the two-level enhancement for possession of a firearm at

the sentencing hearing.      The court found Tucker's total offense

level to be 35 and designated a criminal history category at V,

yielding a guideline range of 262 to 327 months.              Tucker was

sentenced to 290 months imprisonment on Counts One and Eight, 240

months imprisonment on Counts Two through Seven, and 120 months

imprisonment    on   Count   Nine,   all   sentences     to   be   served

concurrently.    Tucker appeals once more, now arguing that the

district court erred in enhancing his sentence under U.S.S.G.

§ 2D1.1(b)(1) for possession of a firearm.

          Since Tucker did not object at trial to the two-level

enhancement, we review for plain error only.     See United States v.

Connolly, 341 F.3d 16, 31 (1st Cir. 2003).      Tucker therefore must

establish "(1) that an error occurred (2) which was clear or

obvious and which not only (3) affected the defendant's substantial

rights, but also (4) seriously impaired the fairness, integrity, or

public reputation of judicial proceedings."            United States v.

Sabetta, No. 03-1506, 2004 WL 1403353, at *3 (1st Cir. June 24,

2004)(citations omitted).     Because Tucker has failed to meet this

burden, we affirm.

          Tucker concedes that he possessed the gun.           He argues

that the government failed to prove the gun was present during the

charged offense.     He bases this argument on application note 3 to




                                 -4-
U.S.S.G. § 2D1.1(b)(1), which states:

            The adjustment should be applied if the weapon
            was present, unless it is clearly improbable
            that the weapon was connected with the
            offense. For example, the enhancement would
            not be applied if the defendant, arrested at
            his residence, had an unloaded hunting rifle
            in the closet.

U.S.S.G. § 2D1.1(b)(1), comment n.3.

            Tucker argues that there was no evidence the gun was

present during the controlled sales he made to the undercover

officer and informant in the summer of 1999.        Furthermore, he

argues that the gun found in his apartment was not "present" in

relation to the cocaine found in the basement because all the

tenants in the building had access to the basement.    We disagree.

            Factual determinations made in the course of sentencing

must be supported by a preponderance of the evidence.        See United

States v. McDonald, 121 F.3d 7, 9 (1st Cir. 1997).      While there

must be a certain nexus between the weapon and the offense for the

enhancement to apply, it is well settled in this circuit that "when

the weapon's location makes it readily available to protect either

the participants themselves during the commission of the illegal

activity or the drugs and cash involved in the drug business, there

will be sufficient evidence to connect the weapon(s) to the offense

conduct."    Id. at 10 (quoting United States v. Corcimiglia, 967

F.2d 724, 727 (1st Cir. 1992)(internal quotations omitted)(holding

that the two-level enhancement was appropriate where drugs, cash


                                 -5-
and drug scales were found in defendant's parlor and a gun was

found in a secret compartment in defendant's bathroom vanity)).

Tucker was arrested at his home with a significant amount of cash

and a loaded gun in his bedroom as well as cocaine in the basement

of his building.    The fact that other tenants had access to the

basement does not alter the result.      Tucker admitted that the

cocaine in the basement was his in pleading guilty to possessing

the cocaine with intent to distribute it.    The gun's location in

Tucker's bedroom made it readily available to Tucker to protect his

cash and the drugs in the basement.     See id.; United States v.

Paulino, 887 F.2d 358 (1st Cir. 1989)(holding that the two-level

enhancement was appropriate where the gun, cash, and a drug ledger

were found in one apartment and the drugs were found in a different

apartment in the same building).

          The two-level enhancement for possession of a firearm

"reflects the increased danger of violence when drug traffickers

possess weapons."   U.S.S.G. § 2D1.1(b)(1), comment n.3; see United

States v. Almonte (stating that "it is not unreasonable to believe

that drug distributors who have loaded guns nearby are likely to

use the guns in committing or attempting to commit drug offenses").

In this case, the gun in Tucker's bedroom was loaded, readily

available for Tucker's use should the need arise.        From this

evidence the district court concluded, amply supported by the

evidence, that Tucker possessed the loaded gun to protect himself,


                                -6-
his drugs in the basement, and the cash in his apartment.   See

McDonald, 121 F.3d at 7.

          Affirmed.




                             -7-